ALLEN, J.
1. The settlement in the probate court of the account of an executor does not constitute a chancery case.
2. The appeal to the court of common pleas of the settlement of the account of an executor in the probate court is purely statutory and does not constitute a chancery case; hence the judgment of the court of common pleas upon such an appeal from the probate court is not appealable to the Court of Appeals under Section 6, Article IV, of the Constitution of Ohio.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Day and Conn, JJ., concur.